Citation Nr: 0809099	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Appellant's parents


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to February 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran was afforded a videoconference Board hearing in 
November 2006.  A transcript of the testimony provided at 
this hearing has been associated with the record.  

This matter was last before the Board in June 2007, when it 
was remanded for further development.  That development has 
been completed and the issue on appeal is now ready for 
adjudication.  


FINDING OF FACT

A psychiatric disorder was not present in service or 
manifested for many years thereafter, and is not otherwise 
shown to be related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active military 
service, and service incurrence of schizophrenia may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The appellant was provided with complete notice in June 2007 
and the claim was subsequently readjudicated in an October 
2007 supplemental statement of the case.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claim on appeal.  Mayfield, 444 F.3d at 1328.  

VA has obtained the veteran's service medical records, VA 
records and private treatment records.  The veteran has 
provided VA some private medical evidence.  He has been 
provided a VA medical examination in furtherance of 
substantiating his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file, and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the November 2006 hearing, the veteran's mother testified 
that the veteran currently has severe depression which has 
been diagnosed as a schizoaffective disorder.  She believes 
that the depression had its onset in service and was possibly 
a side effect of the veteran's participation in a Malaria 
Chemoprophylaxis program.  She has indicated that she is 
qualified to make such an assertion as a registered nurse.  

VA treatment records have consistently diagnosed the veteran 
as having a schizoaffective disorder since he was first 
hospitalized in 2002 after shooting himself in the thigh in 
an apparent suicide attempt in January 2002.  Since then, the 
veteran has been in and out of psychiatric care.  Treatment 
records from October 2002 also show that the veteran's 
functioning had significantly deteriorated in the past year, 
although the veteran stated in a January 2002 record that he 
had tried to break his foot in order to gain separation from 
the navy.

The veteran received an administrative separation from 
service in 1996 after the Navy determined that he was obese 
and suffered from compulsive overeating.  Service medical 
records are silent for any evidence of psychiatric 
dysfunction; and the veteran's separation physical in 
February 1996 found him to be psychiatrically normal.  
However, the records do show that the veteran was prescribed 
chloroquine phosphate as part of a Malaria Chemoprophylaxis 
program from April to August 1991.

Although there are no in-service treatment records 
documenting psychiatric symptomatology, the veteran's 
immediate supervisor on his ship submitted a letter 
indicating that the veteran's best friends on the ship had 
approached him and confided that the veteran had confessed to 
suicidal thoughts during the summer of 1993.  The superior 
officer also indicated that he had noticed that the veteran 
was withdrawn and had even taken the veteran into his home 
for a week in an effort to boost the veteran's morale, which 
seemed to help.

In April 2005, the veteran's private doctor, M.J.R., M.D., 
observed that medical literature clearly relates both 
psychosis and depression to the use of chloroquine phosphate; 
and he opined that the veteran's use of chloroquine phosphate 
resulted in his current psychiatric problems.  Dr. R., who 
noted that he was Board certified in Internal Medicine, 
stated that the military health record provided for his 
review included a document titled "Malaria Chemoprophylaxis 
Program."  Dr. R. further noted that the document reflected 
that the veteran received Chloroquine Phosphate weekly from 
April through August 1991.  

In July 2007, the veteran underwent a VA medical examination 
to address the etiology of his psychiatric disorder.  The VA 
examiner who conducted this examination is a clinical 
psychologist and noted that entire claims file and medical 
record at been reviewed.  At the examination, the veteran 
reported that he had experienced auditory hallucinations 
between 1993 and 2004.  Following examination, the diagnoses 
included psychotic order, not otherwise specified, in current 
remission and personality disorder, not otherwise specified 
with borderline traits.  

The examiner did not attribute any psychiatric disorder to 
service.  He concluded that it was less likely as not that 
the psychotic disorder is the result of or related to service 
because the veteran did not receive mental health treatment 
during service and it was not until approximately 6 years 
following discharge that the veteran first received mental 
health treatment.  The examiner also noted that the veteran's 
personality disorder preexisted service and there was no 
objective date to support a claim that that condition was 
aggravated by service.  With respect to a relationship 
between chloroquine phosphate and a psychiatric disability, 
the examiner noted the veteran's receipt of chloroquine 
phosphate during service but stated that there was no 
objective data to support a claim that chloroquine phosphate 
caused a permanent psychiatric disability in the veteran.  He 
noted that the veteran's service medical records were silent 
with respect to diagnosis and treatment of a psychiatric 
disability in service.  Moreover, the examiner stated that 
according to the U.S. Centers for Disease Control (CDC), most 
anti-malarial drugs, to include chloroquine phosphate, were 
well tolerated and that although this drug might cause acute 
side effects with active use, to include mood or mental 
changes, such symptoms typically completely resolve.  

Initially, the Board notes that a character or personality 
disorder is not recognized as a disorder for which VA 
compensation may be granted.  38 C.F.R. §§ 3.304(c), 4.9, 
4.127 (2007).  Personality disorders are specifically 
excluded as a disease or injury for which service connection 
may be granted.  The veteran has been diagnosed as having a 
personality disorder.  Any claim for service connection for a 
personality disorder must fail because personality disorders 
are not disabilities for VA purposes

Also, the Board notes that presumptive service connection is 
inapplicable in the present case.  The record shows that the 
earliest diagnosis of a psychiatric disorder came in 2001, 
when the veteran inflicted himself with a gunshot wound.  
This is well after the first post-service year; thus, 
presumptive service connection cannot be established for a 
psychiatric disorder.  

There are two opposing opinions regarding a possible 
relationship between chloroquine phosphate and the veteran's 
psychiatric disorder.  The Board must reconcile the favorable 
opinion of M.J.R., M.D. with the unfavorable opinion of the 
July 2007 VA examiner.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

In this regard, the Board affords the opinion of the VA 
examiner greater probative value than that of M.J.R., M.D.  
The VA examiner is a clinical psychologist and the opinion 
offered was based upon a full review of the claims file, 
including the veteran's separation examination.  Moreover, 
the VA examiner referenced the CDC as some authority for the 
conclusion.  M.J.R., M.D. reported that he is Board certified 
in Internal Medicine, thus likely to have less expertise in 
the area of diagnosing psychiatric illnesses than a clinical 
psychologist.  In addition, there is no indication that Dr. 
R. reviewed the complete claims file and service medical 
records.  He specifically referenced the record of the 
veteran's receipt of chloroquine phosphate, but made no 
additional reference to the veteran's service medical 
records, to include the separation examination.  Dr. R. did 
not cite any authority for his conclusion, but rather made a 
general assertion that medical literature showed a link 
between a psychiatric disorder and intake of chloroquine 
phosphate.  Accordingly, the Board finds the opinion of the 
VA examiner to be the most probative opinion of record.  

The Board further finds the veteran's mother's assertions 
regarding the etiology of the veteran's psychiatric disorder 
are not competent medical evidence.  The veteran's mother, 
who is also acting as the veteran's representative, disagreed 
with the conclusion of the VA examination.  She indicated 
that she is a Registered Nurse and asserted that in her 
experience as such, she has learned that "everyone is 
different."  Thus, she argues that what may affect someone 
in an acute matter, may affect another permanently.  
Generally, a person need only be a licensed health care 
practitioner to be considered competent to provide medical 
evidence.  YT v. Brown, 9 Vet. App. 195, 201 (1996).  
However, the matter under consideration might require a 
relatively higher level of medical training or expertise for 
an opinion to constitute competent evidence.  See Black v. 
Brown, 10 Vet. App. 279, 283-284 (1997).  (A nurse's opinion 
regarding the etiology of her husband's disability was not 
probative medical evidence because she had no special 
knowledge regarding her husband's condition and she did not 
provide treatment to him).  There is no indication that the 
veteran's mother has any special knowledge of psychiatric 
disabilities or that she has provided treatment to the 
veteran.  Even if the Board were to assign some probative 
value to her assertions, they would be substantially 
outweighed by the VA examiner's opinion.  

The evidence must be at least in equipoise to substantiate 
the claim of entitlement to service connection for a 
psychiatric disorder.  In the present case, there is no 
indication from the veteran's service medical records that he 
incurred a psychiatric disorder in service and his separation 
examination showed a normal psychiatric evaluation.  With 
respect to the theory that ingestion of chloroquine phosphate 
caused the veteran's psychiatric disorder, the Board has 
found the negative opinion of the VA examiner to carry 
greater probative weight than the positive opinion of M.J.R., 
M.D.  Moreover, M.J.R., M.D. did not directly address any 
other etiological possibility, while the VA examiner found it 
less likely than not that a psychiatric disorder was incurred 
in service due to the significant time span between 
separation from service in 1996 and treatment for a 
psychiatric disorder in 2001.  The Board also finds this 
significant gap between discharge and diagnosis very 
probative.  A prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Accordingly, the preponderance of the 
evidence is against the claim and it must be denied.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


